 



Exhibit 10.4
INCO LIMITED 2005 KEY EMPLOYEES INCENTIVE PLAN

1.   Purpose. The 2005 Key Employees Incentive Plan of Inco Limited (the “Plan”)
is designed to provide additional incentive for selected employees (including
Officers who are full-time employees, whether or not they might also serve as
Directors) of the Company and its current or future subsidiaries by the grant of
options to purchase Common Shares of the Company and/or by the making of awards
of incentive compensation. It is intended that the share options and awards of
incentive compensation will be awarded in a way calculated to be most effective
to retain or attract and to provide additional incentive to these selected
employees, having regard to their individual potential, location, contributions
to the Company and other applicable considerations.   2.   Administration. The
Plan shall be administered by a Committee of three or more Directors, appointed
annually by the Board of Directors of the Company from those of its members who
(a) shall satisfy all applicable stock exchange and other regulatory
requirements and the Guidelines on Corporate Governance of the Board of
Directors of the Company with respect to (i) having no material relationships
with the Company and who are otherwise “independent” and (ii) any other
statutory or regulatory qualifications to serve on such Committee and (b) are
not, will not be, and have not been, eligible to participate under the Plan or
any other plans of the Company or any of its subsidiaries or other affiliates
entitling the participants therein to acquire shares, share options or share
appreciation rights of the Company or any of its subsidiaries or other
affiliates other than the Company’s 2002 Non-Employee Director Share Option Plan
and Non-Employee Director Share Ownership Plans which are applicable only to
independent or non-employee Directors of the Company as part of their
compensation arrangements for service as independent or non-employee Directors
of the Company. The Committee shall have full authority to establish regulations
for the administration of the Plan and to interpret the Plan.   3.   Share
Options and Share Appreciation Rights.

  (a)   The Board of Directors of the Company may from time to time, as and if
recommended by the Committee, grant to selected employees of the Company and its
subsidiaries options to purchase not exceeding in the aggregate 5,500,000 Common
Shares of the Company, provided that the Committee, subject to ratification by
the Board of Directors of the Company, may make adjustments in the number and
kind of shares available for or subject to option, and in the purchase price of
shares subject to option, as it may deem appropriate in the event of a share
subdivision, share consolidation, share dividend (other than an optional share
dividend in lieu of a cash dividend), amalgamation, merger, consolidation, share
reclassification or other change in the capital structure of the Company. The
Company may issue shares or may acquire outstanding shares for the purpose of
satisfying the exercise of an option or of a share appreciation right.     (b)  
The purchase price of the shares purchasable upon exercise of each option which
shall not be less than 100% of their fair market value on the date the option is
granted, and all other terms and conditions of each option shall be fixed by the
Board of Directors of the Company or of the subsidiary, as the case may be, in
each case on recommendation of the Committee, provided that (i) no shares
subject to option shall be purchasable after the expiration date fixed in the
option, which date shall not be later than seven years after the date the option
is granted, and (ii) no person shall have any of the rights of a Shareholder in
respect of shares subject to an option until such shares have been paid for in
full and issued to such person. In the case of option grants in U.S. dollars,
the “fair market value” of the shares subject to option shall be the average of
the high and the low sales prices of the Company’s Common Shares as reported as
New York Stock Exchange — Composite Transactions on the date of the grant,
provided however, if there is no trading in such shares on such Exchange on the
date of grant, then the average of the high and low sales prices for such shares
on the next preceding date on which there is trading shall be used for such
calculation. In the case of option grants in Canadian dollars, the “fair market
value” of the shares subject to option shall be the average of the high and low
sales prices of the Company’s Common Shares, as reported on the Toronto Stock
Exchange on the date of the grant, provided however, if there is no trading in
such

 



--------------------------------------------------------------------------------



 



      shares on such Exchange on the date of grant, then the average of the high
and low sales prices for such shares on the next preceding date on which there
is trading shall be used for such calculation. If the Board of Directors of the
Company shall so authorize, the purchase price of shares payable upon exercise
of options covering Common Shares granted under the Plan, or Common Shares under
the Key Employees Incentive Plans approved by the Shareholders of the Company on
April 25, 2001 and April 23, 1997 may, subject to applicable law, be paid in
lieu of cash, by the delivery to the Company of certificates for Common Shares
of the Company already owned by the optionee having a fair market value equal to
the purchase price of the shares (or any part thereof) for which the option is
exercised, or by any combination of cash and shares. In Canada, the purchase
price shall be paid only in cash, but at the request of the optionee, the
Company may sell on the optionee’s behalf Common Shares already owned by the
optionee and apply the proceeds of the sale to the optionee’s purchase of the
same type or class of shares pursuant to the exercise of the share option. An
option may provide that the optionee may exercise the option by delivering to
the Company an exercise notice and irrevocable instructions for the Company to
deliver directly to a broker named in the exercise notice the number of Common
Shares set forth in the notice in exchange for payment of the purchase price of
the same type or class of shares. Any share subject to an option which shall
have terminated or expired (other than to the extent surrendered upon the
exercise of a share appreciation right) may thereafter be reoptioned. In the
case of options intended to qualify for the tax treatment provided by
Section 422 of the U.S. Internal Revenue Code of 1986, as amended (“ISOs”), the
aggregate fair market value (determined at the time of the grant of such ISOs)
of the shares with respect to which ISOs granted after December 31, 1986 are
exercisable for the first time by any selected employee during any calendar year
shall not exceed $100,000.

  (c)   Any option may include a share appreciation right at the time of grant,
if recommended by the Committee and authorized by the Board of Directors of the
Company. Any option previously granted under the Plan or under the Key Employees
Incentive Plans approved by the Shareholders of the Company on April 25, 2001
and April 23, 1997 and remaining unexercised may be amended to include a share
appreciation right, if recommended by the Committee and authorized by the Board
of Directors of the Company. Subject to such terms and conditions as the
authorizing Board may provide, such right shall entitle the optionee to
surrender unexercised the option to which the right relates, or any portion
thereof, but only to the extent such option is then exercisable, and to receive
upon such surrender that number of shares having an aggregate value equal to the
amount of the excess of the then market value of one share over the purchase
price per share specified in the option multiplied by the number of shares
purchasable upon exercise of the option, or portion of option, so surrendered;
provided that, at the election of the Company or the subsidiary which granted
such right, it may deliver cash, or a combination of cash and shares, equal in
value to the amount of such excess.     (d)   An employee of the Company that
has been granted an option shall have the right, at any time, but subject to the
discretion of the Board of Directors of the Company to suspend this right at any
time upon the determination of the Board of Directors of the Company that it is
in the best interests of the Company to do so, in lieu of the exercise of such
option, to elect to surrender to the Company for cancellation any option which
is then exercisable for Common Shares in return for the payment by the Company
of an amount (the “Cancellation Amount”) equal to the excess of the fair market
value of the Common Shares subject to such surrendered option (such fair market
value being determined to be (i) for options with a purchase price in U.S.
dollars, the simple average of the high and low prices at which the Company’s
Common Shares were traded in one or more board lots on the New York Stock
Exchange for the five days on which the Common Shares were traded prior to the
date on which the options were surrendered for cancellation, and for options
with a purchase price in Canadian dollars, the simple average of the high and
low prices at which the Common Shares were traded in one or more board lots on
the Toronto Stock Exchange for the five days on which the Common Shares were so
traded prior to the date on which the options were surrendered for cancellation
or (ii) with the prior consent of the Toronto Stock Exchange, such other price
as may be determined by the Board of Directors of the Company to be appropriate
in the circumstances) over the aggregate exercise price for the Common Shares of
the Company subject to such option (as of the date of surrender). The Company
shall have the right to withhold from any

 



--------------------------------------------------------------------------------



 



      payment in respect of the Cancellation Amount any applicable withholding
taxes or other withholding liabilities. Any option surrendered for cancellation
pursuant to this subsection 3(d) shall be deemed to be terminated and of no
further force or effect as of the time of surrender or effective time of
surrender, if later, and the total number of Common Shares of the Company that
may be issued pursuant to the exercise of options under this Plan, as set forth
in subsection 3(a), shall be reduced by the number of Common Shares that were
issuable upon the exercise of such option as of the time of surrender or
effective time of surrender, if later, unless payment of the Cancellation Amount
is not made by the Company in accordance with this subsection 3(d). Payment of
the Cancellation Amount shall be made by the Company within ten business days
after the time of surrender or effective time of surrender, if later, of an
option pursuant to this subsection 3(d).

4.   Incentive Compensation. Awards of incentive compensation under the Plan may
be made in respect of each fiscal year, beginning with 2005, in accordance with
the provisions of this Section 4. Such awards may be made in, or in commitments
to deliver, cash, shares of the Company, incentive units evidencing commitments
to pay or deliver at some future date or dates cash or shares in amounts
measured by or otherwise dependent upon earnings or other performance criteria,
or share units evidencing commitments to deliver or pay at some future date or
dates shares or cash equal to the market value of shares at such date or dates,
together, in each case, if so provided, with amounts equal to dividends and
other distributions paid on an equivalent number of shares, or such other kind
or form of compensation as may, in the judgment of the Committee, be best
calculated to further the purposes of the Plan, all on such terms and subject to
such conditions as the Committee may determine, provided that, the total number
of Common Shares of the Company to be awarded pursuant to this Section 4 may not
exceed in the aggregate 500,000. In Canada, because of certain tax rules that
might adversely affect the recipient of a deferred award, each award shall be
paid not later than the end of the third year following the end of the year in
which the award to an employee is declared.       In respect of each year, the
Committee, subject to ratification by the Board of Directors of the Company,
shall from time to time, but not later than the end of the year immediately
following such year, fix the extent, if any, to which, within the limits of the
“Incentive Fund” for such year, awards of incentive compensation shall be made
in respect of such year by the Company, and, subject to ratification by the
Board of Directors of the Company, determine the participants for the year, the
award to be made to each participant and the time when such award is to be paid.
The maximum amount of the Incentive Fund in respect of any year shall be equal
to (i) 2% of the sum of (a) the consolidated net earnings of the Company and
(b) the related provisions for income and mining taxes (the “Award Pool”) in
such year, as confirmed by the Company’s independent auditors for such year, and
the Award Pool for each of the two immediately preceding years (the “Preceding
Years”) less (ii) the aggregate amount of awards actually made from the Award
Pool in respect of each of the Preceding Years under the Plan or, as the case
may be, under the Key Employees Incentive Plan approved by the Shareholders of
the Company on April 25, 2001. Awards made under this Section 4 shall be deemed
for the purpose only of determining the amount to be charged therefor against an
Incentive Fund or Funds to have the value of the cash or shares or incentive
units or share units or other kind or form of compensation awarded that is
determined by the Committee, as of the time the award is made and disregarding
the effect of any restrictions or delayed delivery provisions which would
otherwise reduce such value, on such basis as the Committee shall deem
reasonable. The value of any award made under this Section 4 shall be charged
against the Incentive Fund for the year in respect of which such award is made,
except that, in the case of any award the amount of which is measured by or
otherwise dependent upon future consolidated earnings of the Company, the
Committee may, at the time such award is made, elect that there shall be charged
against the Incentive Fund for the year in respect of which such award is made
or as otherwise determined by the Committee. No awards shall be made under this
Section 4 in respect of any year unless and until the total value of all awards
made under this Section 4 in respect of prior years shall have been charged
against the Incentive Fund or Funds for such year or prior years.       If
awards are, subject to the 500,000 maximum referred to above, made in shares (or
amounts of cash equal to the value of shares) or share units, or other forms
measured by shares and in the valuation thereof, to be delivered or paid in the
future, appropriate adjustments in the number and kind of shares

 



--------------------------------------------------------------------------------



 



    or units measured by shares shall be made in the same way as is provided for
share options in Section 3 (a) in the event of a change in the capital structure
of the Company. The Company may issue shares or may acquire outstanding shares
for such purpose.

5.   Other Compensation; No Right To Employment; Transferability of Options.
Nothing in the Plan shall prevent a participant from being included in any other
employee plan of the Company or any of its subsidiaries or other affiliates or
from receiving any compensation (whether regular, special, supplemental,
incentive, current, deferred or otherwise) now or hereafter provided by the
Company or any of its subsidiaries or other affiliates. Neither the Plan nor any
action taken thereunder shall be understood as giving to any person any right to
be retained in the employ of the Company or any subsidiary or other affiliate,
nor shall any person (including persons selected as participants for a prior
year) be entitled as of right to be selected as a participant in the Plan for
any year. Any option or similar right (including any share appreciation right,
whether or not included in an option granted under the Plan) granted or awarded
under the Plan shall be nontransferable other than by will or the laws of
descent and distribution and, during the lifetime of the participant to whom
such option or right shall have been granted or awarded, shall be exercisable
only by such participant or by his guardian or legal representative, in the case
of options not intended to qualify as ISOs, or by such participant, in the case
of options intended to qualify as ISOs.   6.   Amendment, Suspension and
Termination of the Plan. The Board of Directors of the Company may amend,
suspend or terminate the Plan in whole or in part at any time, provided that the
rights and interests of participants to whom unexpired share options or awards
of incentive compensation have theretofore been granted or made shall not
thereby be adversely affected without their consent and no amendment which would
increase the number of shares which may be made subject to share options or
otherwise materially increase the cost of the Plan shall be made effective
unless approved at a meeting of the holders of the shares of the Company
carrying general voting rights. Notwithstanding any other provision of the Plan,
except as provided in Section 3(a), no amendment to the Plan shall be made which
would reduce the purchase price of an option granted pursuant to the Plan.
Subject to these limitations on amendments to the Plan, amendments to this Plan
shall not require shareholder approval under the terms of this Plan. The Plan
shall become effective on the date of its approval by the Company’s
Shareholders. Unless the Plan is sooner terminated by the Board of Directors, no
share options or share appreciation rights may be granted after the day before
the fifth anniversary of the date that the Plan is approved by the Company’s
Shareholders, and no awards of incentive compensation may be made in respect of
any fiscal year ending after December 31, 2010, provided that the provisions of
the Plan shall continue with respect to any options or awards theretofore
granted or made.   7.   Change of Control.

  (a)   In the event of a Change in Control (as defined in (b) below), all
options and related share appreciation rights shall become vested and
exercisable in full.     (b)   For purposes of the Plan, “Change in Control”
means the occurrence of any of the following events:

  (i)   individuals who, as of the close of business on April 20, 2005,
constitute the Board of Directors of the Company (the “Incumbent Directors”)
cease for any reason to constitute at least a majority of the Board of Directors
for at least one full year, provided that any person becoming a Director
subsequent to the close of business on April 20, 2005, whose election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board of Directors (either by a specific vote or
by approval of the proxy statement and circular of the Company in which such
person is named as a nominee for Director, without objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual elected or
nominated as a Director of the Company initially as a result of an actual or
threatened election contest with respect to Directors or as a result of any
other actual or threatened solicitation of proxies or consents by or on behalf
of any person other than the Board of Directors shall be deemed to be an
Incumbent Director;

 



--------------------------------------------------------------------------------



 



  (ii)   any “person” (as such term is defined in Section 3(a)(9) of the U.S.
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in
Section 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board of Directors (the “Company Voting
Securities”); provided, however, that the event described in this paragraph
(ii) shall not be deemed to be a Change in Control by virtue of any of the
following acquisitions: (A) by the Company or any subsidiary, (B) by any
employee benefit plan sponsored or maintained by the Company or any Subsidiary,
(C) by any underwriter temporarily holding securities pursuant to an offering of
such securities, (D) pursuant to a Non-Qualifying Transaction (as defined in
paragraph (iii), or (E) a transaction (other than one described in (iii) below)
in which Company Voting Securities are acquired from the Company, if a majority
of the Incumbent Directors approve a resolution providing expressly that the
acquisition pursuant to this clause (E) shall not constitute a Change in Control
under this paragraph (ii);     (iii)   shareholder approval of a merger,
consolidation, share exchange or similar form of corporate transaction involving
the Company or any of its subsidiaries, whether for such transaction or for the
issuance of securities in the transaction (a “Business Combination”), unless
immediately following such Business Combination: (A) more than 50% of the total
voting power of (x) the corporation resulting from such Business Combination
(the “Surviving Corporation”), or (y) if applicable, the ultimate parent
corporation that directly or indirectly has beneficial ownership of 100% of the
voting securities eligible to elect directors of the Surviving Corporation (the
“Parent Corporation”), would be represented by Company Voting Securities that
were outstanding immediately prior to the consummation of such Business
Combination (or, if applicable, would be represented by shares into which such
Company Voting Securities were converted pursuant to such Business Combination),
and such voting power among the holders thereof is in substantially the same
proportion as the voting power of such Company Voting Securities among the
holders thereof immediately prior to the Business Combination, (B) no person
(other than any employee benefit plan sponsored or maintained by the Surviving
Corporation or the Parent Corporation) would be or becomes the beneficial owner,
directly or indirectly, of 25% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation),
and (C) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) will have been Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”);     (iv)   shareholder approval of a plan of complete liquidation
or dissolution of the Company or a sale or other disposition of all or
substantially all of the Company’s assets; or     (v)   in the case of any
employee of the Company or any subsidiary who is party to an agreement which
provides such employee with certain rights in the event of a change of control,
as defined in such agreement, any event that constitutes a change of control as
set forth in such agreement.

    Notwithstanding the foregoing, a Change in Control of the Company shall not
be deemed to occur solely because any person acquires beneficial ownership of
more than 25% of Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

 



--------------------------------------------------------------------------------



 



8.   Breach of Conduct. Notwithstanding anything in the Plan to the contrary,
the Committee may, in its sole discretion, in the event of a serious breach of
conduct by an employee or former employee (including, without limitation, any
conduct prejudicial to or in conflict with the Company or its subsidiaries), or
any activity of any employee or former employee in competition with any of the
businesses of the Company or any subsidiary, (a) cancel any outstanding award
granted to such employee or former employee, in whole or in part, whether or not
vested or deferred, and/or (b) if such conduct or activity occurs within one
year following the exercise or payment of an award, require such employee or
former employee to repay to the Company any gain realized or payment received
upon the exercise or payment of such award (with such gain or payment valued as
of the date of exercise or payment). Such cancellation or repayment obligation
shall be effective as of the date specified by the Committee. Any repayment
obligation may be satisfied in Common Shares or cash or a combination thereof
(based upon the fair market value of Common Shares, determined pursuant to
Section 3(b), on the day prior to the date of payment), and the Committee may
provide for an offset to any future payments owed by the Company or any
subsidiary to the employee or former employee if necessary to satisfy the
repayment obligation. The determination of whether an employee or former
employee has engaged in a serious breach of conduct or any activity in
competition with any of the businesses of the Company or any subsidiary shall be
determined by the Committee in good faith and in its sole discretion. This
Section 8 shall have no application following a Change in Control.

 